ORDER

PER CURIAM
Kathleen Turner appeals from the trial court’s grant of summary judgment in favor of Coverall Restoration in this breach-of-contract case. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. Additionally, we grant Coverall Restoration’s motion seeking attorney’s fees for the costs of defending this appeal. The contract at issue provides that if payment is not made, the customer, Ms. Turner, is liable for “all collection costs incurred and reasonable attorney’s fees.” Accordingly, we award Coverall Restoration attorney’s fees on appeal in *452the amount of $1,000. We affirm. Rule 84.16(b)(5).